DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10933181. Although the claims at issue are not identical, they are not patentably distinct from each other because of following:
Application
Patent
31. A user equipment (UE), comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to: receive an instruction that includes an indication that the UE is to reconfigure or wake up from a power saving state with regard to a New Radio (NR) or 5th Generation (5G) radio access technology (RAT) or to reconfigure a parameter associated with the power saving state, wherein the UE is associated with the NR or 5G RAT and a Long Term Evolution (LTE) or 4th Generation (4G) RAT, wherein the instruction is received via the LTE or 4G RAT and from a base station associated with the LTE or 4G RAT, and wherein the instruction includes a message that was generated by a base station associated with the NR or 5G RAT and transmitted to the base station associated with the LTE or 4G RAT using a transparent radio resource control (RRC) container; and reconfigure the power saving state or the parameter associated with the power saving state, or wake up from the power saving state, based at least in part on the instruction.  
37. (New) A first base station for wireless communication associated with a Long Term Evolution (LTE) or 4th Generation (4G) radio access technology (RAT), comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to: receive a message to cause a user equipment (UE) to wake up from a power saving state or reconfigure a cycle associated with the power saving state, wherein the message includes an indication that the UE is to wake up from the power saving state or reconfigure the cycle, and wherein the message is received from a second base station associated with a New Radio (NR) or 5th Generation (5G) RAT, wherein the message is received by the first base station in a transparent radio resource control (RRC) container; and transmit an instruction to cause the UE to wake up from the power saving state or reconfigure the cycle based at least in part on the message.  

46. (New) A method of wireless communication performed by a first base station associated with a first radio access technology (RAT), comprising: Page 5 of 7Application No. 17/236,292 Customer No: 23696 generating a message to cause a user equipment to wake up from a power saving state or to reconfigure a cycle associated with the power saving state, wherein the message includes an indication that the user equipment (UE) is to reconfigure or wake up from the power saving state or to reconfigure the cycle; and transmitting the message toward the UE via a second base station, associated with a second RAT and the UE, to cause the UE to reconfigure or wake up from the power saving state or reconfigure the cycle.  

1. A method of wireless communication performed by a first base station associated with a New Radio or 5th Generation (5G) radio access technology (RAT), comprising: generating a message to cause a user equipment to wake up from a power saving state or to reconfigure a cycle associated with the power saving state, wherein the message includes an indication that the user equipment is to reconfigure or wake up from the power saving state or to reconfigure the cycle; and transmitting the message toward the user equipment via a second base station, associated with a Long Term Evolution or 4th Generation (4G) RAT and the user equipment, to cause the user equipment to reconfigure or wake up from the power saving state or reconfigure the cycle, wherein the message is provided to the second base station in a transparent radio resource control (RRC) container.
9. A method of wireless communication performed by a first base station associated with a Long Term Evolution or 4th Generation (4G) RAT radio access technology (RAT), comprising: receiving a message to cause a user equipment to wake up from a power saving state or reconfigure a cycle associated with the power saving state, wherein the message includes an indication that the user equipment is to wake up from the power saving state or reconfigure the cycle, and wherein the message is received from a second base station associated with a New Radio or 5th Generation (5G) RAT, wherein the message is received by the first base station in a transparent radio resource control (RRC) container; and transmitting an instruction to cause the user equipment to wake up from the power saving state or reconfigure the cycle based at least in part on the message.
18. A method of wireless communication performed by a user equipment (UE), comprising: receiving an instruction that includes an indication that the UE is to reconfigure or wake up from a power saving state with regard to a New Radio or 5th Generation (5G) radio access technology (RAT) or to reconfigure a parameter associated with the power saving state, wherein the UE is associated with the New Radio or 5G RAT and a Long Term Evolution or 4th Generation (4G) RAT, wherein the instruction is received via the Long Term Evolution or 4G RAT and from a base station associated with the Long Term Evolution or 4G RAT, and wherein the instruction includes a message that was generated by a base station associated with the New Radio or 5G RAT and transmitted to the base station associated with the Long Term Evolution or 4G RAT using a transparent radio resource control (RRC) container; and reconfiguring the power saving state or the parameter associated with the power saving state, or waking up from the power saving state, based at least in part on the instruction.
23. A first base station for wireless communication associated with a New Radio or 5th Generation (5G) radio access technology (RAT), comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors to: generate a message to cause a user equipment to wake up from a power saving state or to reconfigure a cycle associated with the power saving state, wherein the message includes an indication that the user equipment is to reconfigure or wake up from the power saving state or to reconfigure the cycle; and transmit the message toward the user equipment via a second base station, associated with a Long Term Evolution or 4th Generation (4G) RAT and the user equipment, to cause the user equipment to reconfigure or wake up from the power saving state or reconfigure the cycle, wherein the message is provided to the second base station in a transparent radio resource control (RRC) container.



	- Regarding to the different between the Application and the Patent, it have been held that the omission of the element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex Parte Raine, 168 USPQ 375 (bd. App. 1969); omission of a reference element whose function is not need would be obvious to one skill in the art.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 46, and 48-49 are rejected under 35 U.S.C. 102(a1) as being anticipated by Li et al. (Pub. No. 20150304950).
- With respect to claims 46, 48, Li teaches a method of wireless communication performed by a first base station associated with a first radio access technology (RAT) (e.g. Fig. 1 shows the Base Station and UE), comprising: generating a message to cause a user equipment to wake up from a power saving state or to reconfigure a cycle associated with the power saving state, wherein the message includes an indication that the user equipment is to reconfigure or wake up from the power saving state or to reconfigure the cycle (e.g. the step S4-2 where the Zigbee transmit to UE); and transmitting the message toward the user equipment via a second base station, associated with a second RAT and the user equipment, to cause the user equipment to reconfigure or wake up from the power saving state or reconfigure the cycle (e.g. par. 20; there is provided a multi-radio access technology, RAT, infrastructure node, comprising a first communications unit configured to support a first RAT, a second radio communication unit configured to support a second RAT, wherein the first communications unit is configured to transmit a signal relating to the second RAT using the first RAT. Thus, the communication units of the first and second RATs may be co-located in an infrastructure node, for example an eNB additionally having low power system function, for which the eNB may act as a master).   
- With respect to claim 49, Li teaches wherein the first RAT is a same RAT as the second RAT (e.g. par. 8-10).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 47 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (Pub. No. 20150304950) in view of Hwang et al. (Pub No. 20180332659).
- With respect to claim 47, Li fails to teach wherein the first RAT is operates in a sub-6 ghz,band and wherein the second RAT is operates in a mmWave band. Hwang teaches the base stations with 4G and 5G (e.g. Fig. 1) for fast communication, therefore it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to implement Hwang’s invention into Li’s invention for fast communication in the wireless network.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172. The examiner can normally be reached M-F 8-5 Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUC H TRAN/Primary Examiner, Art Unit 2471